Citation Nr: 0713275	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
rash.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to May 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that the veteran submitted additional 
evidence to the Board in January 2006.  In April 2007, the 
veteran submitted a waiver of his right to have the evidence 
initially considered by the RO.

The issue of entitlement to service connection for a left 
foot disability is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  A chronic skin rash was not present in service or until 
years thereafter.

2.  The veteran did not serve on active duty in Vietnam.  

3.  Any currently present chronic skin rash is not 
etiologically related to service.






CONCLUSION OF LAW

A chronic skin rash was not incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in March 2004, prior to the initial 
adjudication of the claim, the veteran was provided with the 
notice required by the VCAA, to include notice that he submit 
any pertinent evidence in his possession.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for a skin rash, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for a skin rash is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Finally, the Board notes that all service medical records and 
available post-service medical evidence identified by the 
veteran have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

The representative has alleged that the veteran should be 
afforded a VA examination to determine the etiology of his 
skin rash.  The Board does not agree.  In this regard, the 
Board notes that the record contains no medical evidence of a 
skin disorder in service or until many years thereafter.  The 
Board has not found the veteran's self-serving statements to 
the effect that a chronic skin disorder began in service to 
be as probative as the service medical records.  Moreover, as 
discussed below, the Board has also determined that the 
veteran was not exposed to herbicides while serving in 
Vietnam.  Consequently, there is no reasonable possibility 
that a VA examination would result in evidence to 
substantiate the claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  
38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for 
specified diseases manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  The veteran's exposure to an herbicide agent will be 
presumed if he had such service.  38 C.F.R. § 
3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that he developed a skin disorder in 
service as a result of being exposed to herbicides in 
Vietnam.  He also contends that although he was aware of the 
disorder while still on active duty, he did not seek 
treatment for it because of his pending discharge.  In 
addition, the veteran contends that instead of seeking 
medical attention for his skin disorder, he treated himself 
for approximately eight to ten years following discharge, at 
which point he started receiving treatment from a doctor at 
the UCAR Carbon Company where he was employed following his 
discharge from service.

The service medical records are negative for evidence of a 
skin rash.  There is no post-service medical evidence of a 
skin rash until many years following the veteran's discharge 
from service.  Although the veteran's private physician, Dr. 
Darrel R. Rinehart, has provided a December 2005 statement 
expressing his opinion that it is as likely as not that the 
veteran's reoccurring skin rashes are related to Agent Orange 
exposure, the Board has found this opinion to be of no 
probative value because the evidence does not substantiate 
that the veteran served in Vietnam or that he was exposed to 
Agent Orange in service.  In this regard, the Board notes 
that the veteran's service personnel records show that his 
only foreign service was in Thailand.  There is no 
corroborating evidence of the veteran having any service in 
Vietnam or of his exposure to herbicides in service.  The 
Board has not found the veteran's self-serving statements 
concerning his service in Vietnam. to be as probative as the 
service personnel records indicating that his only foreign 
service was in Thailand.  

In sum, the Board concludes that the veteran was not exposed 
to herbicides in service, he had no chronic skin rash in 
service, and he currently has no skin rash that is 
etiologically related to herbicide exposure or any other 
incident in service.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt but finds 
that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Service connection for a chronic skin rash is denied.


REMAND

Although service medical records do not show that the veteran 
incurred a shell fragment wound of the left foot, they do 
document treatment for left foot trauma in August 1964 and 
January 1965.  In addition, there is post-service medical 
evidence suggesting that he currently has left foot 
disability due to service trauma.  However, none of the 
medical nexus evidence in this case is based on a complete 
review of the veteran's pertinent medical history.  
Therefore, the Board has determined that the medical evidence 
of record is not sufficient to decide the claim, and the 
veteran should be afforded a VA examination.

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The veteran should be provided the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the 
notice specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Then, the RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.	Then, the veteran should be afforded an 
examination by a podiatrist or 
physician with appropriate expertise to 
determine the nature and etiology of 
his current left foot disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
left foot as to whether there is a 50 
percent or better probability that such 
disorder is related to the veteran's 
military service.  The examiner should 
also provide the rationale for all 
opinions expressed.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he should be provided a supplemental 
statement of the case and an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


